DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Allowable Subject Matter
Claims 1-2, 4-7, 9-10 and 12-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-2, 4-7, 9-10 and 12-14 are allowed because the prior art of record, US 6576926 in view of US 2001/0052950, neither anticipates nor render obvious the limitations of the base claims 1 that recite “an orthographic projection of the first gate electrode on the substrate completely coincides with an orthographic projection of the channel region on the substrate” in combination with other elements of the base claims 1.

Claims 15-19 are allowed because the prior art of record, US 6576926 in view of US 2001/0052950, neither anticipates nor render obvious the limitations of the base claims 15 that recite “an orthographic projection of the first gate electrode on the substrate completely coincides with an orthographic projection of the channel region on the substrate” in combination with other elements of the base claims 15.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811